Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action was made in response to an amendment filed 2/15/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuda et al (US 6,068,675).  Tsuda discloses:
With regard to claim 1 - A work vehicle comprising: 
a hood 2 that can be opened and closed; 
a first shield portion 16 that is fixed to an upper face of a radiator 11; and 
a second shield portion 17 that is fixed to an inner peripheral face of the hood and, when the hood is closed, comes in contact with the first shield portion to partition an inner space of the hood together with the first shield portion;
wherein recesses 16a through which a hose 14a connected to an air cleaner is disposed are respectively formed in a first contact face at which the first shield portion 16 comes in contact with the second shield portion 17 and a second contact face at which the second shield portion 17 comes in contact with the first shield portion 16.

With regard to claim 3 - the upper face of the radiator includes a first plane portion (top surface) and a second plane portion (side surface) formed at a lower position than the first plane portion, and the recesses are formed above the first plane portion.

With regard to claim 4 - wherein an upper face of the first shield portion 16 has a (side) portion positioned above the second plane portion (side surface) that is lower than a portion positioned above the first plane portion (see the shape of first shield portion 16, Fig. 3).

With regard to claim 5 - wherein the first shield portion 15 is formed in a substantially trapezoidal shape with a left-right width between paired left and right sides narrowing from a lower side toward an upper face (see Fig. 3).

With regard to claim 8 - wherein the first shield portion 15 is formed in a substantially trapezoidal shape with a left-right width between paired left and right sides narrowing from a lower side toward an upper face (see Fig. 3).

With regard to claim 9 - wherein the first shield portion 15 is formed in a substantially trapezoidal shape with a left-right width between paired left and right sides narrowing from a lower side toward the upper face (see Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 6, 11-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda in view of Shoen (US 9,580,112).  While Tsuda discloses wherein the first shield portion is fixed to an upper face of a radiator 11, and paired left and right sides of the first shield portion 16 are formed along extended lines of paired left and right sides of the upper portion of the radiator, Tsuda fails to disclose an upper portion of the radiator is formed in a substantially trapezoidal shape with a left-right width between paired left and right sides narrowing from a lower side toward the upper face.  Shoen teaches a similar work vehicle to that of Tsuda, including a hood and a shield 25, and wherein the shield 25 is fixed to an upper face of a radiator 17, an upper portion of the radiator 17 is formed in a substantially trapezoidal shape (see Figs. 13A and 13B) with a left-right width between paired left and right sides narrowing from a lower side toward the upper face and paired left and right sides of the first shield portion 25 are formed along extended lines of paired left and right sides of the upper portion of the radiator.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the work vehicle of Tsuda with the teaching of Shoen such that the upper portion of the radiator is substantially trapezoidal shape to allow for a more curved and aerodynamic shape to the hood.

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive. Applicant has argued that the Tsuda reference does not disclose the first shield portion as being fixed to an upper face of a radiator.  However, the limitation is vague in that it does define the orientation of said upper face with regard to the rest of the radiator as well as the vehicle nor does it specify as to how the shield portion is fixed thereto, especially with regard to being directly or indirectly fixed.  Tsuda .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	February 24, 2022




/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616